EXHIBIT 10.1

INVESTMENT ADVISORY

AGREEMENT

BETWEEN

FS KKR CAPITAL CORP.

AND

FS/KKR ADVISOR, LLC

This Investment Advisory Agreement (this “Agreement”) made this 20th day of
December, 2018, by and between FS KKR CAPITAL CORP., a Maryland corporation (the
“Company”), and FS/KKR ADVISOR, LLC, a Delaware limited liability company (the
“Adviser”).

WHEREAS, the Company is a non-diversified, closed-end management investment
company that has elected to be regulated as a business development company
(“BDC”) under the Investment Company Act of 1940, as amended (the “Investment
Company Act”);

WHEREAS, the Adviser is a newly organized investment adviser that intends to
register as an investment adviser under the Investment Advisers Act of 1940, as
amended (the “Advisers Act”); and

WHEREAS, the Company desires to retain the Adviser to furnish investment
advisory services (the “Investment Advisory Services”) to the Company on the
terms and conditions hereinafter set forth, and the Adviser wishes to be
retained to provide such services.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

1.    Duties of the Adviser.

(a)    Retention of the Adviser. The Company hereby appoints the Adviser to act
as an investment adviser to the Company and to manage the investment and
reinvestment of the assets of the Company, subject to the supervision of the
Board of Directors of the Company (the “Board”), for the period and upon the
terms herein set forth, in accordance with:

(i)    the investment objectives, policies and restrictions that are set forth
in the Company’s filings with the Securities and Exchange Commission (the
“SEC”), as supplemented, amended or superseded from time to time;

(ii)    all other applicable federal and state laws, rules and regulations, and
the Company’s articles of amendment and restatement (as may be amended from time
to time, the “Articles”) and bylaws (as may be amended from time to time); and

(iii)    such investment policies, directives and regulatory restrictions as the
Company may from time to time establish or issue and communicate to the Adviser
in writing.

(b)    Responsibilities of the Adviser. Without limiting the generality of the
foregoing, the Adviser shall, during the term and subject to the provisions of
this Agreement:

(i)    determine the composition and allocation of the Company’s investment
portfolio, the nature and timing of any changes therein and the manner of
implementing such changes;

 

1



--------------------------------------------------------------------------------

(ii)    identify, evaluate and negotiate the structure of the investments made
by the Company;

(iii)    execute, monitor and service the Company’s investments;

(iv)    place orders with respect to, and arrange for, any investment by the
Company;

(v)    determine the securities and other assets that the Company shall
purchase, retain, or sell;

(vi)    perform due diligence on prospective portfolio companies; and

(vii)    provide the Company with such other investment advisory, research and
related services as the Company may, from time to time, reasonably require for
the investment of its funds.

(c)    Power and Authority. To facilitate the Adviser’s performance of these
undertakings, but subject to the restrictions contained herein, the Company
hereby delegates to the Adviser (which power and authority may be delegated by
the Adviser to one or more Sub-Advisers (as defined below)), and the Adviser
hereby accepts, the power and authority to act on behalf of the Company to
effectuate investment decisions for the Company, including the negotiation,
execution and delivery of all documents relating to the Company’s investments
and the placing of orders for other purchase or sale transactions on behalf of
the Company. In the event that the Company determines to acquire debt or other
financing (or to refinance existing debt or other financing), the Adviser shall
seek to arrange for such financing on the Company’s behalf, subject to the
oversight and approval of the Board. If it is necessary or appropriate for the
Adviser to make investments on behalf of the Company through one or more special
purpose vehicles, the Adviser shall have authority to create or arrange for the
creation of such special purpose vehicles and to make such investments through
such special purpose vehicles in accordance with applicable law. The Company
also grants to the Adviser power and authority to engage in all activities and
transactions (and anything incidental thereto) that the Adviser deems
appropriate, necessary or advisable to carry out its duties pursuant to this
Agreement, including the authority to provide, on behalf of the Company,
significant managerial assistance to the Company’s portfolio companies to the
extent required by the Investment Company Act or otherwise deemed appropriate by
the Adviser.

(d)    Acceptance of Appointment. The Adviser hereby accepts such appointment
and agrees during the term hereof to render the services described herein for
the compensation provided herein, subject to the limitations contained herein.

(e)    Sub-Advisers. The Adviser is hereby authorized to enter into one or more
sub-advisory agreements (each, a “Sub-Advisory Agreement”) with other investment
advisers or other service providers (each, a “Sub-Adviser”) pursuant to which
the Adviser may obtain the services

 

2



--------------------------------------------------------------------------------

of the Sub-Adviser(s) to assist the Adviser in fulfilling its responsibilities
hereunder, subject to the oversight of the Adviser and the Company.
Specifically, the Adviser may retain a Sub-Adviser to recommend specific
securities or other investments based upon the Company’s investment objectives,
policies and restrictions, and work, along with the Adviser, in sourcing,
structuring, negotiating, arranging or effecting the acquisition or disposition
of such investments and monitoring investments on behalf of the Company, subject
to the oversight of the Adviser and the Company, with the scope of such services
and oversight to be set forth in each Sub-Advisory Agreement.

(i)    The Adviser and not the Company shall be responsible for any compensation
payable to any Sub-Adviser; provided, however, that the Adviser shall have the
right to direct the Company to pay directly any Sub-Adviser the amounts due and
payable to such Sub-Adviser from the fees and expenses otherwise payable to the
Adviser under this Agreement.

(ii)    Any Sub-Advisory Agreement entered into by the Adviser shall be in
accordance with the requirements of the Investment Company Act, including,
without limitation, the requirements relating to the Board and Company
stockholder approval thereunder, and other applicable federal and state law.

(iii)    Any Sub-Adviser shall be subject to the same fiduciary duties imposed
on the Adviser pursuant to this Agreement, the Investment Company Act and the
Advisers Act, as well as other applicable federal and state law.

(f)    Independent Contractor Status. The Adviser shall, for all purposes herein
provided, be deemed to be an independent contractor and, except as expressly
provided or authorized herein, shall have no authority to act for or represent
the Company in any way or otherwise be deemed an agent of the Company.

(g)    Record Retention. Subject to review by, and the overall control of, the
Board, the Adviser shall keep and preserve for the period required by the
Investment Company Act or the Advisers Act, as applicable, any books and records
relevant to the provision of the Investment Advisory Services to the Company and
shall specifically maintain all books and records with respect to the Company’s
portfolio transactions and shall render to the Board such periodic and special
reports as the Board may reasonably request or as may be required under
applicable federal and state law, and shall make such records available for
inspection by the Board and its authorized agents, at any time and from time to
time during normal business hours. The Adviser agrees that all records that it
maintains for the Company are the property of the Company and shall surrender
promptly to the Company any such records upon the Company’s request and upon
termination of this Agreement pursuant to Section 9, provided that the Adviser
may retain a copy of such records. The Adviser shall have the right to retain
copies, or originals where required by Rule 204-2 promulgated under the Advisers
Act, of such records to the extent required by applicable law.

 

3



--------------------------------------------------------------------------------

2.    Expenses Payable by the Adviser.

All personnel of the Adviser, when and to the extent engaged in providing the
Investment Advisory Services herein, and the compensation and routine overhead
expenses of such personnel allocable to such services, shall be provided and
paid for by the Adviser or its affiliates and not by the Company.

3.    Compensation of the Adviser.

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser herein, a base management fee (the “Base
Management Fee”) and an incentive fee (the “Incentive Fee”) as hereinafter set
forth. Any of the fees payable to the Adviser under this Agreement for any
partial month or calendar quarter shall be appropriately prorated. The Adviser
may agree to temporarily or permanently waive, in whole or in part, the Base
Management Fee and/or the Incentive Fee. Prior to the payment of any fee to the
Adviser, the Company shall obtain written instructions from the Adviser with
respect to any waiver or deferral of any portion of such fees. Any portion of a
deferred fee payable to the Adviser and not paid over to the Adviser with
respect to any month, calendar quarter or year shall be deferred without
interest and may be paid over in any such other month prior to the termination
of this Agreement, as the Adviser may determine upon written notice to the
Company.

(a)    Base Management Fee. The Base Management Fee shall be calculated at an
annual rate of 1.50% of the Company’s average weekly gross assets. The Base
Management Fee shall be payable quarterly in arrears, and shall be calculated
based on the average weekly value of the Company’s gross assets during the most
recently completed calendar quarter. All or any part of the Base Management Fee
not taken as to any quarter shall be deferred without interest and may be taken
in such other quarter as the Adviser shall determine. For purposes of computing
the Base Management Fee, cash and cash equivalents shall be excluded from gross
assets.

(b)    Incentive Fee. The Incentive Fee shall consist of two parts, as follows:

(i)    The first part of the Incentive Fee, referred to as the “Subordinated
Incentive Fee on Income,” shall be calculated and payable quarterly in arrears
based on the Company’s “Pre-Incentive Fee Net Investment Income” for the
immediately preceding quarter. The payment of the Subordinated Incentive Fee on
Income shall be subject to a quarterly hurdle rate expressed as a rate of return
on the value of the Company’s net assets at the end of the most recently
completed calendar quarter, of 1.75% (7.0% annualized) (the “Hurdle Rate”),
subject to a “catch up” feature (as described below).

For this purpose, “Pre-Incentive Fee Net Investment Income” means interest
income, dividend income and any other income (including any other fees, other
than fees for providing managerial assistance, such as commitment, origination,
structuring, diligence and consulting fees or other fees that the Company
receives from portfolio companies) accrued during the calendar quarter, minus
the Company’s operating expenses for the quarter (including the Base Management
Fee, expenses reimbursed to the Adviser under that certain Administration
Agreement, dated as of April 9, 2018, as the same may be amended from time to
time, whereby the Adviser provides administrative services necessary for the
operation of the Company, and any interest expense and dividends paid on any
issued and outstanding preferred stock, but excluding the Incentive Fee). Pre-

 

4



--------------------------------------------------------------------------------

Incentive Fee Net Investment Income includes, in the case of investments with a
deferred interest feature (such as original issue discount debt instruments with
payment-in-kind interest and zero coupon securities), accrued income that the
Company has not yet received in cash. Pre-Incentive Fee Net Investment Income
does not include any realized capital gains, realized capital losses or
unrealized capital appreciation or depreciation.

The calculation of the Subordinated Incentive Fee on Income for each quarter is
as follows:

(A)    No Subordinated Incentive Fee on Income shall be payable to the Adviser
in any calendar quarter in which the Company’s Pre-Incentive Fee Net Investment
Income does not exceed the Hurdle Rate;

(B)    100% of the Company’s Pre-Incentive Fee Net Investment Income, if any,
that exceeds the Hurdle Rate but is less than or equal to 2.1875% in any
calendar quarter (8.75% annualized) shall be payable to the Adviser. This
portion of the Company’s Subordinated Incentive Fee on Income is referred to as
the “catch up” and is intended to provide the Adviser with an incentive fee of
20% on all of the Company’s Pre-Incentive Fee Net Investment Income when the
Company’s Pre-Incentive Fee Net Investment Income reaches 2.1875% (8.75%
annualized) on net assets in any calendar quarter; and

(C)    For any quarter in which the Company’s Pre-Incentive Fee Net Investment
Income exceeds 2.1875% (8.75% annualized) on net assets, the Subordinated
Incentive Fee on Income shall equal 20.0% of the amount of the Company’s
Pre-Incentive Fee Net Investment Income, as the Hurdle Rate and catch-up will
have been achieved;

provided that, the Subordinated Incentive Fee on Income is subject to a cap (the
“Incentive Fee Cap”).

The Incentive Fee Cap is an amount equal to:

 

  (i)

20% of the Per Share Pre-Incentive Fee Return for the Current Quarter (as
defined below) and the eleven quarters preceding the Current Quarter, less

 

  (ii)

the cumulative Per Share Incentive Fees accrued and/or payable for the eleven
calendar quarters preceding the Current Quarter.

multiplied by the weighted average number of shares of common stock of the
Company outstanding during the calendar quarter (or any portion thereof) for
which the Subordinated Incentive Fee on Income is being calculated (the “Current
Quarter”).

For the foregoing purpose, the “Per Share Pre-Incentive Fee Return” for any
calendar quarter (or portion thereof) is an amount equal to:

For any calendar quarter (or portion thereof) following the merger (the
“Merger”) of Corporate Capital Trust, Inc. (“CCT”) and the Company:

 

  (i)

the sum of the Pre-Incentive Fee Net Investment Income for the period, realized
gains and losses for the period and unrealized appreciation and depreciation of
the Company’s investments for the period, divided by

 

5



--------------------------------------------------------------------------------

  (ii)

the weighted average number of shares of common stock of the Company outstanding
during such period.

For any calendar quarter (or portion thereof) prior to the Merger:

 

  (i)

the sum of the Company’s and CCT’s Pre-Incentive Fee Net Investment Income (as
defined in the applicable investment advisory agreements then in effect) for the
period, realized gains and losses of the Company and CCT for the period,
unrealized appreciation and depreciation of the Company’s and CCT’s investments
for the period and, in the case of the Company, for any calendar quarter ending
prior to January 1, 2018, Base Management Fees (as defined in the applicable
investment advisory agreement then in effect) for the calendar quarter, or, in
the case of CCT, Management Fees (as defined in CCT’s investment advisory
agreement then in effect) prior to November 14, 2017, divided by

 

  (ii)

(x) the weighted average number of shares of common stock of the Company
outstanding during such period, plus (y) the weighted average number of shares
of common stock of CCT outstanding during such period multiplied by the Exchange
Ratio (as defined in that certain Agreement and Plan of Merger, dated as of
July 22, 2018, among the Company, IC Acquisition, Inc., CCT and the Advisor).

For the foregoing purpose, the “Per Share Incentive Fee” for any calendar
quarter (or portion thereof) is an amount equal to:

For any calendar quarter (or portion thereof) following the Merger:

 

  (i)

the Incentive Fee accrued and/or payable by the Company for such period, divided
by

 

  (ii)

the weighted average number of shares of common stock of the Company outstanding
during such period.

For any calendar quarter (or portion thereof) prior to the Merger:

 

  (A)

(i) the Incentive Fees (as defined in the applicable investment advisory
agreements then in effect) accrued and/or payable by the Company and CCT for
such period, divided by

 

  (ii)

(x) the weighted average number of shares of common stock of the Company
outstanding during such period, plus (y) the weighted

 

6



--------------------------------------------------------------------------------

  average number of shares of common stock of CCT outstanding during such period
multiplied by the Exchange Ratio (as defined in that certain Agreement and Plan
of Merger, dated as of July 22, 2018, among the Company, IC Acquisition, Inc.,
CCT and the Advisor).

If the Incentive Fee Cap is zero or a negative value, the Company shall pay no
Subordinated Incentive Fee on Income to the Adviser for the Current Quarter.

If the Incentive Fee Cap is a positive value but is less than the Subordinated
Incentive Fee on Income calculated in accordance with Section 3(b)(i) above, the
Company shall pay the Adviser the Incentive Fee Cap for the Current Quarter.

If the Incentive Fee Cap is equal to or greater than the Subordinated Incentive
Fee on Income calculated in accordance with Section 3(b)(i) above, the Company
shall pay the Adviser the Subordinated Incentive Fee on Income for the Current
Quarter.

For the purpose of calculating the Per Share Pre-Incentive Fee Return, any
unrealized appreciation or depreciation recognized as a result of the purchase
accounting for the merger of the Company and CCT shall be excluded.

(ii)    The second part of the Incentive Fee, referred to as the “Incentive Fee
on Capital Gains,” shall be determined and payable in arrears as of the end of
each calendar year (or upon termination of this Agreement). This fee shall equal
20.0% of the Company’s incentive fee capital gains, which shall equal both CCT’s
and the Company’s realized capital gains (without duplication) on a cumulative
basis from inception, calculated as of the end of each calendar year, computed
net of all realized capital losses and unrealized capital depreciation (without
duplication) on a cumulative basis, less the aggregate amount of any capital
gain incentive fees previously paid by CCT and the Company.

4.    Covenants of the Adviser.

The Adviser is registered as an investment adviser under the Advisers Act and
covenants that it will maintain such registration. The Adviser agrees that its
activities will at all times be in compliance in all material respects with all
applicable federal and state laws governing its operations and investments.

5.    Brokerage Commissions.

The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account such factors as price
(including the applicable brokerage commission or dealer spread), size of order,
difficulty of execution, and operational facilities of the firm and the firm’s
risk and skill in positioning blocks of securities, that such amount of
commission is reasonable in relation to the value of the brokerage

 

7



--------------------------------------------------------------------------------

and/or research services provided by such member, broker or dealer, viewed in
terms of either that particular transaction or its overall responsibilities with
respect to the Company’s portfolio, and is consistent with the Adviser’s duty to
seek the best execution on behalf of the Company.

6.    Other Activities of the Adviser.

The services provided by the Adviser to the Company are not exclusive, and the
Adviser may engage in any other business or render similar or different services
to others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, member (including its members and the owners of its members),
officer or employee of the Adviser to engage in any other business or to devote
his or her time and attention in part to any other business, whether of a
similar or dissimilar nature, or to receive any fees or compensation in
connection therewith (including fees for serving as a director of, or providing
consulting services to, one or more of the Company’s portfolio companies,
subject to applicable law). The Adviser assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Adviser and its affiliates, as directors,
officers, employees, partners, stockholders, members, managers or otherwise, and
that the Adviser and directors, officers, employees, partners, stockholders,
members and managers of the Adviser and its affiliates are or may become
similarly interested in the Company as stockholders or otherwise.

7.    Responsibility of Dual Directors, Officers and/or Employees.

If any person who is a manager, partner, member, officer or employee of the
Adviser is or becomes a director, officer and/or employee of the Company and
acts as such in any business of the Company, then such manager, partner, member,
officer and/or employee of the Adviser shall be deemed to be acting in such
capacity solely for the Company, and not as a manager, partner, member, officer
or employee of the Adviser or under the control or direction of the Adviser,
even if paid by the Adviser.

8.    Indemnification.

The Adviser and any Sub-Adviser (and their officers, managers, partners, members
(and their members, including the owners of their members), agents, employees,
controlling persons (as defined in the Investment Company Act) and any other
person or entity affiliated with, or acting on behalf of, the Adviser or
Sub-Adviser) (each, an “Indemnified Party” and, collectively, the “Indemnified
Parties”), shall not be liable to the Company for any action taken or omitted to
be taken by any such Indemnified Party in connection with the performance of any
of its duties or obligations under this Agreement or otherwise as an investment
adviser of the Company (except to the extent specified in Section 36(b) of the
Investment Company Act concerning loss resulting from a breach of fiduciary duty
(as the same is finally determined by judicial proceedings) with respect to the
receipt of compensation for services), and the Company shall indemnify, defend
and

 

8



--------------------------------------------------------------------------------

protect the Indemnified Parties (each of whom shall be deemed a third party
beneficiary hereof) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) (“Losses”) incurred by the Indemnified
Parties in or by reason of any pending, threatened or completed action, suit,
investigation or other proceeding (including an action or suit by or in the
right of the Company or its security holders) arising out of or otherwise based
upon the performance of any of the Indemnified Parties’ duties or obligations
under this Agreement, any Sub-Advisory Agreement, or otherwise as an investment
adviser of the Company, to the extent such Losses are not fully reimbursed by
insurance, and to the extent that such indemnification would not be inconsistent
with the Articles, the laws of the State of Maryland, the Investment Company Act
or other applicable law. Notwithstanding the preceding sentence of this
Section 8 to the contrary, nothing contained herein shall protect or be deemed
to protect the Indemnified Parties against or entitle or be deemed to entitle
the Indemnified Parties to indemnification in respect of, any Losses to the
Company or its stockholders to which the Indemnified Parties would otherwise be
subject by reason of willful misfeasance, bad faith or gross negligence in the
performance of the Adviser’s duties or by reason of the reckless disregard of
the Adviser’s duties and obligations under this Agreement (to the extent
applicable, as the same shall be determined in accordance with the Investment
Company Act and any interpretations or guidance by the SEC or its staff
thereunder). In addition, notwithstanding any of the foregoing to the contrary,
the provisions of this Section 8 shall not be construed so as to provide for the
indemnification of any Indemnified Party for any liability (including liability
under federal securities laws which, under certain circumstances, impose
liability even on persons that act in good faith), to the extent (but only to
the extent) that such indemnification would be in violation of applicable law,
but shall be construed so as to effectuate the provisions of this Section 8 to
the fullest extent permitted by law.

9.    Duration and Termination of Agreement.

(a)    Term. This Agreement shall remain in effect for two (2) years commencing
on the date hereof, and thereafter shall continue automatically for successive
annual periods, provided that such continuance is specifically approved at least
annually by (i) the vote of the Board, or by the vote of a majority of the
outstanding voting securities of the Company and (ii) the vote of a majority of
the Company’s directors who are not parties to this Agreement or “interested
persons” (as such term is defined in Section 2(a)(19) of the Investment Company
Act) of any such party, in accordance with the requirements of the Investment
Company Act.

(b)    Termination. This Agreement may be terminated at any time, without the
payment of any penalty, upon sixty (60) days’ written notice (i) by the Company
to the Adviser, (x) upon vote of a majority of the outstanding voting securities
of the Company (within the meaning of Section 2(a)(42) of the Investment Company
Act), or (y) by the vote of the Board, or (ii) by the Adviser to the Company.
This Agreement shall automatically terminate in the event of its “assignment”
(as such term is defined for purposes of Section 15(a)(4) of the Investment
Company Act). Further, notwithstanding the termination or nonrenewal of this
Agreement as aforesaid, the Adviser shall be entitled to any amounts owed to it
under Section 3 through the date of termination or nonrenewal, the provisions of
Section 8 of this Agreement shall remain in full force and effect, and the
Adviser shall remain entitled to the benefits thereof.

 

9



--------------------------------------------------------------------------------

(c)    Payments to and Duties of Adviser Upon Termination.

(i)    After the termination of this Agreement, the Adviser shall not be
entitled to compensation or reimbursement for further services provided
hereunder, except that it shall be entitled to receive from the Company within
thirty (30) days after the effective date of such termination all unpaid
reimbursements and all earned but unpaid fees payable to the Adviser prior to
termination of this Agreement.

(ii)    The Adviser shall promptly upon termination:

(A)    Deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(B)    Deliver to the Board all assets and documents of the Company then in
custody of the Adviser; and

(C)    Cooperate with the Company to provide an orderly management transition.

10.    Proxy Voting.

The Adviser will exercise voting rights on any assets held in the portfolio
securities of portfolio companies. The Adviser is obligated to furnish to the
Company, in a timely manner, a record of all proxies voted in such form and
format that complies with applicable federal statutes and regulations.

11.    Notices.

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

12.    Amendments.

This Agreement may be amended by mutual consent but the consent of the Company
must be obtained in conformity with the requirements of the Investment Company
Act.

13.    Entire Agreement; Governing Law.

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. Notwithstanding the place where this Agreement may be executed by
any of the parties hereto, this Agreement shall be construed in accordance with
the laws of the State of New York. For so long as the Company is regulated as a
BDC under the Investment Company Act, this Agreement shall also be construed in
accordance with the applicable provisions of the Investment Company Act. In such
case, to the extent the applicable laws of the State of New York, or any of the
provisions herein, conflict with the provisions of the Investment Company Act,
the latter shall control.

 

10



--------------------------------------------------------------------------------

14.    Severability.

If any provision of this Agreement shall be declared illegal, invalid, or
unenforceable in any jurisdiction, then such provision shall be deemed to be
severable from this Agreement (to the extent permitted by law) and in any event
such illegality, invalidity or unenforceability shall not affect the remainder
hereof.

15.    Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original copy and all of which together shall constitute one and the same
instrument binding on all parties hereto, notwithstanding that all parties shall
not have signed the same counterpart.

16.    Third Party Beneficiaries.

Except for any Sub-Adviser (with respect to Section 8) and any Indemnified
Party, such Sub-Adviser and the Indemnified Parties each being an intended
beneficiary of this Agreement, this Agreement is for the sole benefit of the
parties hereto and their permitted assigns and nothing herein express or implied
shall give or be construed to give to any person, other than the parties hereto
and such assigns, any legal or equitable rights hereunder.

17.    Survival.

The provisions of Sections 8, 9(b), 9(c), 13, 16 and this Section 17 shall
survive termination of this Agreement.

18.    Insurance.

Subject to the requirements of Rule 17d-1(d)(7) under the Investment Company
Act, the Company shall acquire and maintain a directors and officers liability
insurance policy or similar insurance policy, which may name the Adviser and any
Sub-Adviser each as an additional insured party (each an “Additional Insured
Party” and collectively the “Additional Insured Parties”). Such insurance policy
shall include reasonable coverage from a reputable insurer. The Company shall
make all premium payments required to maintain such policy in full force and
effect; provided, however, each Additional Insured Party, if any, shall pay to
the Company, in advance of the due date of such premium, its allocated share of
the premium. Irrespective of whether the Adviser and any Sub-Adviser is a named
Additional Insured Party on such policy, the Company shall provide the Adviser
and any Sub-Adviser with written notice upon receipt of any notice of: (a) any
default under such policy; (b) any pending or threatened termination,
cancellation or non-renewal of such policy or (c) any coverage limitation or
reduction with respect to such policy. The foregoing provisions of this
Section 18 notwithstanding, the Company shall not be required to acquire or
maintain any insurance policy to the extent that the same is not available upon
commercially reasonable pricing terms or at all, as determined in good faith by
the required majority (as defined in Section 57(o) of the Investment Company
Act) of the Board.

 

11



--------------------------------------------------------------------------------

19.    Brand Usage

The Adviser conducts its investment advisory business under, and owns all rights
to, the trademark “FS/KKR Advisor” and the “FS/KKR Advisor” design
(collectively, the “Brand”). In connection with the Company’s (a) public
filings; (b) requests for information from state and federal regulators;
(c) offering materials and advertising materials; and (d) investor
communications, the Company may state in such materials that investment advisory
services are being provided by the Adviser to the Company under the terms of
this Agreement. The Adviser hereby grants a non-exclusive, non-transferable,
non-sublicensable and royalty-free license (the “License”) to the Company for
the use of the Brand solely as permitted in the foregoing sentence. Prior to
using the Brand in any manner, the Company shall submit all proposed uses to the
Adviser for prior written approval solely to the extent the Company’s use of the
Brand or any combination or derivation thereof has materially changed from the
Company’s use of the Brand previously approved by the Adviser. The Adviser
reserves the right to terminate the License immediately upon written notice for
any reason, including if the usage is not in compliance with its standards and
policies. Notwithstanding the foregoing, the term of the License granted under
this Section 19 shall be for the term of this Agreement only, including renewals
and extensions, and the right to use the Brand as provided herein shall
terminate immediately upon the termination of this Agreement. The Company agrees
that the Adviser is the sole owner of the Brand, and any and all goodwill in the
Brand arising from the Company’s use shall inure solely to the benefit of the
Adviser. Without limiting the foregoing, the License shall have no effect on the
Company’s ownership rights of the works within which the Brand shall be used.

[Remainder of page left intentionally blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

FS KKR CAPITAL CORP. By:   /s/ Stephen Sypherd   Name:   Stephen Sypherd  
Title:   General Counsel and Secretary FS/KKR ADVISOR, LLC By:   /s/ Stephen
Sypherd   Name:   Stephen Sypherd   Title:   General Counsel and Secretary

[Signature Page to Investment Advisory Agreement]